GOODE, J.
(concurring). — There have been two lines of decisions in this State on the doctrine of assumed risk, and I have never been able to reconcile them. One line is represented by Porter v. Railroad, 71 Mo. 66; Fugler v. Bothe, 117 Mo. 475; s. c., 43 Mo. App. 44, and Steinhauser v. Spraul, 127 Mo. 562. Those cases maintain that if a servant accepts employment with knowledge that the machinery or implements he must work with are defective, or, of his own free will, continues in the employment, knowing such facts, he assumes the risk of injury from the defective appliances. This doctrine seems to me to be sound in principle. But there are later decisions opposed to it: Pauck v. Dressed Beef Co., 158 Mo. 467; Wendler v. House Furnishing Co., 165 Mo. 536; Curtis v. McNair, 173 Mo. 280;. Cole Transit Co., 183 Mo. 94. The still later case of Mathis v. Stock Yards Co., 185 Mo. 434, appeared to return to the doctrine of Porter v. Railroad, supra, and accepting it as the last utterance of the Supreme Court on the subject, 1 concurred in the opinion, in Lee v. Railroad, 112 Mo. App. 372, 87 S. W. 12. But since that decision was rendered, the case of Blundell v. Miller Elevator Company, 189 Mo. 552, has been decided by the Supreme Court and in that opinion, a series of propositions on the doctrine of assumption of the risk, laid down, which are in line with Pauck v. Dressed Beef Company and similar cases and contrary to the rules declared in Porter v. Railroad. It is our duty to follow the most recent decision of the highest court in- the State, and for that reason, I do not entirely concur in the opinion in this case, but do concur in the disposition made of it. I will say a word regarding the general principles which, in my opinion, ought to be recognized *322in dealing with the defense of assumed risk. If the conclusion that a servant assumes the risk of using defective tools and machinery is made to turn on whether or not the danger was so great and glaring that a man of ordinary prudence would have refused to encounter it, this fallacy prevails; that a servant will assume a great risk but not a slight one. The test by the magnitude of the danger, properly pertains to the defense of contributory negligence and to none other. If a servant engages to work with an obviously dangerous implement, or if, in the course of his employment, the implement he uses becomes obviously dangerous and he continues to use it without complaint, he ought to be held to have assumed the risk of being injured by it. This is true, not because the servant has consented to take the chances of being hurt by the master’s negligence; but because in consenting to use an implement known to be dangerous, he relieves the master of the duty to furnish a safe one; and because further, if a tool a servant is using gets out of order and dangerous and he makes no complaint and gives no notice to the master, not only is the presumption fair that the servant assumes the risk, but his silence deprives the master of one main source of information concerning the bad order of machinery and tools in the hands of his employees; a source he must largely rely on to ascertain when repairs are needed. I consider that when no statute indicates a different public policy, a servant has a right to agree to use implements which are not in perfect order if he desires. To hold otherwise abridges unnecessarily the freedom of contract. On the other hand, courts should be careful about presuming that a servant accepts a particular risk. Unless the conclusion is inevitable, whether he freely consented to the risk or was constrained in some manner, such as the fear of losing employment, is a question for the jury.